In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-18-00296-CR


                      WILLIE MICHAEL CASTLEMAN, JR., APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                         On Appeal from the Criminal District Court No. 2
                                      Tarrant County, Texas
                  Trial Court No. 1502506D, Honorable Wayne Salvant, Presiding

                                           March 18, 2019

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

        Willie Michael Castleman, Jr., appellant, appeals his conviction for assaulting a

family or household member. His three issues pertain to the trial court's decision to admit

a transcript of a protective order hearing (transcript) involving appellant and the victim as

well as a recording of the victim's 9-1-1 call (recording). The State allegedly failed to lay

the proper predicate to their admission; therefore, neither were admissible, in his view.

We affirm.1


        1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Apparently, the victim had difficulty remembering at trial the circumstances of

appellant's attack upon her. The transcript and recording were used as a means to help

her recollection. When her lack of memory continued, the State offered and the trial court

admitted the two items into evidence over appellant's objection. Those items were not

the only evidence of the assaults mentioned in the transcript and recording. Such also

appeared in an affidavit the victim had executed, which affidavit the trial court admitted

into evidence without objection from appellant.        So too did the victim eventually

acknowledge their occurrence under further questioning of the State.

       To   preserve     error   involving   the   admission   of   evidence,   one   must

contemporaneously object each time the objectionable evidence is proffered. See Valle

v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003); West v. State, 536 S.W.3d 922,

926 (Tex. App.—Amarillo 2017, pet. ref’d). Indeed, the admission of the same or similar

evidence elsewhere in the trial without objection cures any purported error. Valle, 109
S.W.3d at 509; West, 536 S.W.3d at 926. These rules obligate us to overrule appellant's

complaints. That is, evidence of the assaults and violence encompassed within the

transcript and recording was admitted elsewhere without objection. That cured any

purported error relating to the admission of the transcript and recording.

       We overrule appellant's issues and affirm the judgment of the trial court.



                                                        Per Curiam


       Do not publish.




                                              2